FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 01 March 2013 HSBC SELLS SECURED LOAN PORTFOLIO A portfolio of secured loans has been sold by HFC Bank Limited and its subsidiaries (together 'HFC') to Sancopia Portfolios - A S.à r.l. ('the Purchaser'), a Luxembourg entity established by a consortium of investors led by CarVal Investors, under an agreement entered into between HFC and HSBC Bank Plc, wholly-owned subsidiaries of HSBC Holdings Plc, and the Purchaser. The portfolio had a gross asset value of approximately £383m as of 31 December 2012. This sale represents further progress in the execution of the Group's strategy. Media enquiries to: Patrick Humphris +44 (0)20 7992 1631 patrick.humphris@hsbc.com Investor Relations enquiries to: London Guy Lewis +44 (0)20 7992 1938 guylewis@hsbc.com Robert Quinlan +44 (0)20 7991 3643 robert.quinlan@hsbc.com Hong Kong Hugh Pye + hugh.pye@hsbc.com Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 6,900 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. With assets of US$2,721bn at 30 September 2012, the HSBC Group is one of the world's largest banking and financial services organizations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:01March 2013
